Citation Nr: 0535123	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-29 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  He died in December 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The cause of the veteran's death was listed on the 
certificate of death as metastatic rectal cancer.

2.  The veteran's rectal cancer was first diagnosed many 
years after service and was not caused by any incident of 
service.

3.  At the time of the veteran's death he was service 
connected for residuals of left hand shell fragment wounds, 
with loss of use of the hand, rated as 60 percent disabling; 
PTSD, rated as 50 percent disabling; residuals of left foot 
shell fragment wounds, with multiple fractures, rated as 30 
percent disabling; residuals of left leg shell fragment 
wounds, muscle group XI, rated as 20 percent disabling; and 
for the following disorders which were each evaluated as 
noncompensable: residuals of a left fibula fracture, 
residuals of a left ulna fracture, and for shell fragment 
wound scars of the lower extremities.  The combined rating 
was 90 percent.   The veteran was awarded special monthly 
compensation for the loss of use of his left hand.
 
4.  At the time of his death, the veteran had no pending 
claim of entitlement to service connection in process.

5.  Subject to the remand below, there were no unpaid VA 
benefits due at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated in service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2005).

2.  Subject to the development outlined in the remand below, 
there is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a March 2003 
letter and the July 2003 statement of the case, amongst other 
documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in her possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


Analysis.

I.  Cause of death.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases discussed at 38 C.F.R. 
§§ 3.307, 3.309, does not include rectal cancer.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran died in December 2001.  No autopsy was performed.  
According to the death certificate, the immediate cause of 
death was metastatic rectal cancer.  

The veteran served on active duty in the Republic of Vietnam-
a prerequisite for application of the presumption of exposure 
to herbicide agents under 38 C.F.R. § 3.307 (a)(6)(iii).  As 
noted above, rectal cancer, the disease process for which the 
appellant seeks to establish as related to the veteran's 
service is not enumerated in 38 C.F.R § 3.309(e).  
Accordingly, the veteran's cause of death cannot be 
established as related to his military service on a 
presumptive basis under 38 C.F.R. § 3.307 (a)(6).  Moreover, 
the record does not contain any competent medical opinion 
that otherwise shows that the veteran developed rectal cancer 
as the result of exposure to herbicide agents during service.  
Combee.

That the veteran's cause of death cannot be established as 
the result of a service- connected disability or the result 
of exposure to herbicide agents, does not preclude an 
evaluation as to whether the veteran's cause of death was 
related to his military service on a direct basis under 38 
C.F.R. § 3.303, or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The service medical records, however, show that the veteran 
was not diagnosed with rectal cancer during service.  Thus, 
rectal cancer may not be established as related to military 
service on a direct basis under 38 C.F.R. § 3.303.  Moreover, 
the service medical and post-service treatment records show 
that the veteran's rectal cancer did not manifest to a 
compensable degree within one-year from his discharge from 
service.  Rather, treatment records show the onset of rectal 
cancer many years after the veteran's discharge from service.  
Thus, rectal cancer may not be presumed to have been incurred 
in service under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Lastly, there is also no medical evidence that otherwise 
establishes that rectal cancer was incurred in service.  38 
C.F.R. § 3.303(d).

While the Board acknowledges the appellant's sincerely held 
belief, as a lay person her statements are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service connection for the cause of the veteran's death is 
denied.

II. Entitlement to Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death, and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death 
compensation, or dependency and indemnity compensation by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.152, 3.1000(c).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a).

The file reflects that in September 2000 the veteran filed an 
informal claim for service connection for rectal lesions, 
also claimed as adenocarcinoma.  This was denied by rating 
action in October 2001.  The veteran did not disagree with 
this decision.  He died in December 2001.  As such, at the 
time of his death there were no service connection claims 
pending.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.  

Accordingly, subject to the development outlined below, there 
is no legal basis to the appellant's claim for payment of 
accrued benefits.  To this extent, because the law, and not 
the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)..


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Subject to the remand set forth below, entitlement to accrued 
benefits is denied.




REMAND

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct and at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  The 
total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318 (West 2002).

In this case, the veteran's combined rating at death was 90 
percent.  He had, however, been receiving a total disability 
evaluation based on individual unemployability since April 
1994.  Hence, for the appellant spouse to be successful in 
her claim she must establish either entitlement to a combined 
100 percent schedular rating for the 10 years prior to the 
veteran's demise, or entitlement to a total disability 
evaluation based on individual unemployability for the 10 
years prior to his death.  

While the Board acknowledges that the United States Court of 
Appeals for the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003), affirmed VA's adoption of the 
provisions contained in 38 C.F.R. § 3.22 (2005), which 
precludes any "hypothetical look back," the provisions of 
38 C.F.R. § 3.22 do not preclude the appellant from arguing 
that prior rating decisions were clearly and unmistakably 
erroneous.  

In this latter regard, the appellant's representative at the 
Board has cogently argued that it was clear and unmistakable 
error for VA in 1971, to assign a zero percent rating for 
residuals of a left ulna fracture in light of the fact that 
the veteran suffered a compound comminuted fracture which 
mandates the assignment of a rating for a severe muscle group 
injury under 38 C.F.R. § 4.56.  The representative argues 
further that it was clear and unmistakable error to rate the 
veteran's combat incurred wounds in March 1971 without first 
securing all of his service medical records.

Accordingly, as the representative's arguments regarding 
clear and unmistakable error are inextricably intertwined 
with the claim of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, the Board defers 
consideration of the latter issue so that the RO may first 
consider whether the March 1971 rating decision was clearly 
and unmistakably erroneous.  

Hence, this claim is REMANDED for the following action:

The RO must address whether the March 
1971 rating decision was clearly and 
unmistakably erroneous.  Thereafter, it 
must reconsider the appellant's 
entitlement to dependency and indemnity 
compensation under the provisions of 38 
U.S.C.A. § 1318.  If the latter benefit 
sought on appeal is not granted, the RO 
must issue a supplemental statement of 
the case on the 38 U.S.C.A. § 1318 claim.  
If the appellant files a notice of 
disagreement regarding any finding that 
the March 1971 rating decision was not 
clearly and unmistakably erroneous, then 
a statement of the case regarding that 
issue must be provided to the appellant.  
In any event, the appellant and her 
representative are to be provided an 
opportunity to respond.   The appellant 
is advised that if she desires that the 
Board consider the question whether the 
March 1971 rating decision was clearly 
and unmistakably erroneous, she must 
perfect her claim in a manner consistent 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).  

After the appellant has been given an opportunity to respond 
to and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


